Citation Nr: 1820662	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  06-02 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hepatitis.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for vision loss, to include bilateral cataracts. 

(The issue of entitlement to compensation under 38 U.S.C. § 1151 for right eye injury and difficulty retaining right eye prosthesis resulting in surgery is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney at Law



ATTORNEY FOR THE BOARD

T. Matta, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1953 to December 1954.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In June 2010, the Board reopened and denied the Veteran's claim of service connection for hepatitis, and denied service connection for hypertension and vision loss, to include bilateral cataracts.  The Veteran appealed the Board's denial of service connection and, in June 2010, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision and granted the Joint Motion for Remand (JMR).  In May 2011, these matters were remanded by a Veterans Law Judge (VLJ) other than the undersigned; the case is now before the undersigned.  

There are two appeals currently before the Board that arose at different times.  As such, the appeals have different docket dates.  For efficiency, the Board will adjudicate all appeals over which it has jurisdiction.  See Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006) (holding that 38 U.S.C. § 7107 is not an exclusive set of rules by which the Board must consider and decide cases, but rather was intended "to set broad guidelines for the general order of processing appeals at the Board to ensure fairness, efficiency, and timeliness in consideration and decision of appeals").  The issues of entitlement to service connection for hepatitis, hypertension, and vision loss, to include bilateral contacts, will be addressed in this decision.  The issues of entitlement to compensation under 38 U.S.C. § 1151 for right eye injury and difficulty retaining right eye prosthesis resulting in surgery will be addressed in a separate decision (because, for the matter on appeal in that decision, the Veteran is not represented by the private attorney who is representing him in the matters addressed in this decision).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of service connection for hypertension and vision loss are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran's service treatment records (STRs) are unavailable.  Consequently, VA has a well-established heightened duty to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

2.  The Veteran has consistently and credibly stated that he developed hepatitis during service and was hospitalized for this disability during service: he states that he contracted hepatitis in 1953 while in North Korea near the Yalu River and was then transported by plane to Seoul and then to Osaka, Japan, where he was hospitalized with generalized jaundice associated with severe loss of appetite and body weakness.  He remained at that hospital for one month and was then sent back to duty.  Postservice, he experienced a second episode of hepatitis in 1974 while living in New York; he was hospitalized for 60 days with generalized jaundice and was treated with a high protein diet, vitamins, and bedrest.  Records of either hospitalization are not available.

3.  In a June 1976 sworn statement, Felix C. Rios declared that he served with the Veteran in 1953 and that the Veteran was treated in sick call for hepatitis.

4.  In a June 2008 statement, the Veteran's treating physician certified that the Veteran was discharged from service with a diagnosis of chronic hepatitis and that he treated the Veteran from January 1955 to May 1956 for this disability.

5.  Resolving reasonable doubt in the Veteran's favor, and considering his competent and credible reports of treatment/hospitalizations for hepatitis since service, the Board finds that his hepatitis is related to his service.


CONCLUSION OF LAW

Service connection for hepatitis is warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


ORDER

Service connection for hepatitis is granted.


REMAND

The Board is well aware these matters were remanded before (and regrets the delay in final adjudication that is inherent with a remand).  Nonetheless, because there has not been substantial compliance with the previous remand instructions, another remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Additionally, because the Veteran's STRs are unavailable, VA has a well-established heightened duty to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  O'Hare, 1 Vet. App. at 365. 

In May 2011, the Board remanded these claims to obtain private and VA treatment records.  Following the development, if the issues remained denied, a supplemental statement of the case (SSOC) was to be issued.  Following some of the requested development, no award of benefits occurred and no SSOC was issued.  As the issues on appeal were not readjudicated by the AOJ following the addition of these records to the file, it must be remanded for such consideration.  See 38 C.F.R. §§ 19.31, 19.37, and 20.1304; see also Stegall, 11 Vet. App. at 268; see also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The record also suggests that the medical evidence associated with the record is incomplete.  Specifically, the Veteran has submitted a number of medical authorizations to allow the RO to obtain records from a number of medical facilities.  Unfortunately, some of the requests for records were returned as undeliverable.  After being notified, the Veteran submitted additional addresses for those facilities.  It does not appear that the AOJ has attempted to obtain those records after receiving new addresses.  Additionally, the Veteran's attorney indicated that additional records from St. Francis Hospital in Bronx, New York may be obtained by contacting the Archdiocese of New York; to date, the AOJ has not attempted to obtain records from the Archdiocese of New York.  The Veteran also reported that he was treated and/or hospitalized at VA facilities shortly after his discharge from service.  The earliest records of VA treatment contained in the file are from the early 2000s.  Accordingly, because such records are pertinent, and because VA treatment records are constructively of record, they must be obtained, in addition to any updated records of any VA treatment the Veteran received for the disabilities on appeal.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to identify the provider(s) of all evaluations and treatment he has received for the disabilities remaining on appeal since his discharge from service (records of which are not already associated with the claims file or established to be unavailable), and to provide all releases necessary for VA to obtain the complete clinical records of all such treatment or evaluation, to specifically include medical authorizations for Dr. Samuel Vilar, at two separate addresses (Calle Tomas Jordan #57 and Calle Tomas Jordan Edificio #5 in Utuado, Puerto Rico); Dr. Antonio Capella; Dr. Vilar Porrata; and the Archdiocese of New York.  

The Veteran should also be asked to specifically identify when the disabilities on appeal were first diagnosed and the diagnosing physician and/or facility, as well as the identity of his primary care physician. With his cooperation (by providing releases) the AOJ should obtain for the record complete clinical records of all such evaluations and treatment.  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received. 

2.  The AOJ should specifically obtain for the record COMPLETE clinical records of all VA evaluations and treatment the Veteran has received for the disabilities remaining on appeal (i.e., update to the present all records of VA evaluations and treatment for his disabilities from all VAMCs).  The AOJ should note that the Veteran reported being treated and/or hospitalized at VA facilities shortly after his discharge from service and that the earliest records of VA treatment contained in the file are from the early 2000s. 

3.  The AOJ should consider all new evidence received and readjudicate the claims.  If the benefits sought remain denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, these matters must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals




